 


110 HRES 171 EH: Honoring the Marquis de Lafayette on the occasion of the 250th anniversary of his birth.
U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 171 
In the House of Representatives, U. S.,

May 22, 2007
 
RESOLUTION 
Honoring the Marquis de Lafayette on the occasion of the 250th anniversary of his birth. 
 
 
Whereas Marie-Joseph-Paul-Yves-Roch-Gilbert Du Motier, commonly known as the Marquis de Lafayette, was born on September 6, 1757, and occupies a considerable place in the history of the United States; 
Whereas Lafayette was a man of considerable military skill who expressed sympathy for American revolutionary fighters, decided to aid colonists in their struggle for independence, and was voted by Congress the rank and commission of major general in the Continental Army; 
Whereas Lafayette’s military service was invaluable to General George Washington during many Revolutionary War battles, earning him the reputation as the soldier’s friend; 
Whereas Lafayette’s strategic thinking, military skill, and dedication as a general officer serve as a model for present day American military officers; 
Whereas Congress appropriated awards and honors in honor of Lafayette’s service to the American people, including the commissioning of a portrait that hangs in the House Chamber; 
Whereas because of Lafayette’s strong belief in freedom, he advocated the abolition of slavery in the Americas, favored equal legal rights for religious minorities in France, and became a prominent figure in the French Revolution; 
Whereas, in 1824, at the invitation of President Monroe, Lafayette embarked upon a triumphant, 13-month tour of all 24 States of the then-United States, during which he became the first foreign dignitary to address the House of Representatives, and visited many Masonic bodies; 
Whereas because of America’s affection for Lafayette, many United States cities, towns, and counties have been named for him; 
Whereas Lafayette symbolizes the assistance America received from Europe in the struggle for independence; 
Whereas United States aid to France during the world wars of 1917-1918 and 1941-1945 stemmed in part from shared values of democracy and freedom, which Lafayette strongly supported; 
Whereas the friendship between the people of the United States and France has not diminished; and 
Whereas continued relationships between the United States and France are important to the success of our global partnerships: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Marquis de Lafayette on the 250th anniversary of his birth; and 
(2)urges the cadets of the United States military academies and military officers participating in various professional military education courses to study Lafayette’s impact on the creation of the United States and on the United States military. 
 
Lorraine C. Miller,Clerk.
